          Case 1:19-cv-01600-DAD-EPG Document 39 Filed 08/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   FRONTIER MANAGEMENT LLC, et al.,                   Case No. 1:19-cv-01600-DAD-EPG

12                  Plaintiffs,
                                                        ORDER RE: STIPULATED DISMISSAL OF
13           v.                                         ENTIRE ACTION WITHOUT PREJUDICE

14   NAVIGATORS SPECIALTY INSURANCE
     COMPANY,                                           (ECF No. 38)
15
                    Defendant.
16

17
            The parties have filed a stipulation to dismiss this entire action without prejudice. (ECF
18
     No. 38.) In light of the stipulation, the case has ended and is dismissed without prejudice. See
19
     Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
20 Accordingly, the Clerk of the Court is respectfully directed to close this case.

21

22 IT IS SO ORDERED.

23
       Dated:     August 19, 2021                            /s/
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26
27

28
